DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 – 5, 11 – 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko, US 2020/0006557.
Regarding Claims 1 and 11, Ko teaches a method for fabricating a semiconductor device, comprising: 
15providing a substrate 20 in a reaction chamber; and forming a silicon nitride layer 56 on the substrate 20 by sequentially and repeatedly forming an untreated silicon nitride film and a treated silicon nitride film for plural times; wherein forming the untreated silicon nitride film and the treated 20silicon nitride film comprises the steps of (process 100A): 
 (d) supplying a second silicon precursor into the reaction chamber 101A, thereby allowing chemical species from the second silicon 5precursor to be adsorbed on the untreated silicon nitride film (paragraph 28); 
(e) performing a first hydrogen radical purging by supplying hydrogen radicals into the reaction chamber to reduce impurities in the chemical species from the second silicon precursor (paragraph 29); 
(f) supplying a second nitrogen precursor into the reaction 10chamber, thereby nitriding the chemical species from the second silicon precursor to deposit resultant silicon nitride on the untreated silicon nitride film (paragraph 30); and 
(g) sequentially and repeatedly performing the step (d), the step (e), and the step (f) to form the treated silicon nitride film (paragraphs 28, 30 and 31) with references to Figs. 8 and 14 in paragraphs 28 – 30.  
Ko teaches forming an existing untreated SiN layer (see paragraph 28), but fails to teach the steps of forming the untreated SiN layer following the steps of (process 100B):
(a) supplying a first silicon precursor into the reaction chamber 101B (paragraph 53), thereby allowing chemical species from the first silicon precursor to be adsorbed on the substrate (see Fig. 15); 
(b) supplying a first nitrogen precursor into the reaction chamber, 25thereby nitriding the chemical species to deposit resultant silicon nitride on the substrate (paragraphs 28, 53, Also see Fig. 15); 392020-0567-US 
(c) sequentially and repeatedly performing the step (a) and the step (b) to form the untreated silicon nitride film (paragraphs 28, 34 and 53) for the benefit of forming SiN with high tensile stress in paragraph 53.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that forming the two types of SiN layer for the benefit of changing the stress from the tensile to compressive as taught by Ko in paragraph 35. 
 Regarding Claims 2 and 12, Ko teaches wherein the first silicon precursor and the second silicon precursor are dichlorosilane in paragraph 28.  
Regarding Claims 3 and 13, Ko teaches wherein the first nitrogen precursor and the second nitrogen precursor are ammonia gas in paragraph 30.  
15 	Regarding Claims 4 and 14, Ko teaches wherein the hydrogen radicals in steps (d) and (e) generated in a plasma generating unit by supplying hydrogen gas thereto in paragraph 29.  
	Regarding Claims 5, 15 and 19, Ko teaches wherein the steps (a), (b) and (d) comprises a stabilizing stage, a flowing 20stage, and a vacuuming/purging/removing stage in paragraphs 29 and 30.
 	It would have been obvious also to one with ordinary skill in the art at the time of the invention that the above mentioned stages are commonly practiced for ALD processes.
Regarding Claim 16, Ko teaches wherein a process temperature is between 200 °C and about 550 °C during the flowing stage of the step (a) in paragraph 29.  
Claims 6 – 10, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko, US 2020/0006557 in view of Tonegawa, US 2018/0342385.
	Regarding Claims 6, 7 and 18, Ko fails to teach wherein a process pressure in the reaction chamber is between about 40 Pa and about 100 Pa or between about 70 Pa and about 400 Pa  or between about 40 Pa and about 100 Pa during the flowing stage of the steps (d) and (a).  
	Tonegawa teaches a process for forming SiN film wherein the process pressure in the reaction chamber is between about 40 Pa and about 100 Pa or between about 70 Pa and about 400 Pa during the flowing stage of the step (d) of hydrogen radical purging in paragraph 50 for the benefit of forming SiN with reduced tensile stress in paragraph 12.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Ko and use a process pressure in the reaction chamber is between about 40 Pa and about 100 Pa or between about 70 Pa and about 400 Pa during the flowing stage of the step (d) of hydrogen radical purging for the benefit of forming SiN with reduced tensile stress as taught by Tonegawa in paragraph 12.
	Regarding Claims 8 and 17, Ko fails to teach wherein a flow rates of the hydrogen radicals and silicon precursor are between about 0.5 slm and about 5 slm during the flowing stage of the steps (d) and (a).  
Tonegawa teaches a process for forming SiN film wherein a flow rates of the hydrogen radicals and silicon precursor is between about 0.5 slm and about 5 slm during the flowing stage of the steps (d) and (a) in paragraphs 53 and 68 for the benefit of forming SiN with reduced tensile stress in paragraph 12.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Ko and use a flow rates of the hydrogen radicals and silicon precursors between about 0.5 slm and about 5 slm during the flowing stage of the steps (d) and (a) for the benefit of forming SiN with reduced tensile stress as taught by Tonegawa in paragraph 12.
	Regarding Claims 9 and 20, Ko fails to teach wherein a process frequency of the plasma generating unit is between about 10.00 MHz and about 15.00 MHz during the flowing stage of the step (d) and (b).  
	Tonegawa teaches a process for forming SiN film wherein a process frequency of the plasma generating unit is between about 10.00 MHz and about 15.00 MHz during the flowing stage of the step (d) and (b) in paragraph 43 for the benefit of forming SiN with reduced tensile stress in paragraph 12.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Ko and use a process frequency of the plasma generating unit is between about 10.00 MHz and about 15.00 MHz during the flowing stage of the step (d) and (b) for the benefit of forming SiN with reduced tensile stress as taught by Tonegawa in paragraph 12.
	Regarding Claim 1o, Ko teaches wherein forming the treated silicon nitride film further comprises a step (f) performing a second hydrogen radical purging by supplying hydrogen radicals into the reaction chamber in paragraphs 32 – 34.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        May 26, 2022